UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:10/31 Date of reporting period: 7/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2011(Unaudited) DWS Emerging Markets Equity Fund Shares Value ($) Common Stocks 86.9% Brazil 7.0% All America Latina Logistica B2W Companhia Global do Varejo BRF-Brasil Foods SA CCR SA Centrais Eletricas Brasileiras SA Cielo SA Fibria Celulose SA Gafisa SA Hypermarcas SA JBS SA* Marfrig Alimentos SA MMX Mineracao e Metalicos SA* MRV Engenharia e Participacoes SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Redecard SA Rossi Residencial SA Vale SA (Cost $20,942,952) China 12.6% China Construction Bank Corp. "H" China Petroleum & Chemical Corp. "H" PetroChina Co., Ltd. "H" Ping An Insurance (Group) Co. of China Ltd. "H" (Cost $37,596,843) Hong Kong 5.9% Belle International Holdings Ltd. CNOOC Ltd. GCL-Poly Energy Holdings Ltd. (a) Huabao International Holdings Ltd. (a) Vitasoy International Holdings Ltd. (Cost $16,395,930) India 8.9% Axis Bank Ltd. Hero Honda Motors Ltd. Hindalco Industries Ltd. LIC Housing Finance Ltd. Tata Motors Ltd. (Cost $24,783,996) Indonesia 0.5% PT Indofood Sukses Makmur Tbk(Cost $1,323,454) Korea 12.2% Dongbu Insurance Co., Ltd. Doosan Heavy Industries & Construction Co., Ltd. Hankook Tire Co., Ltd. Hyundai Mobis LG Innotek Co., Ltd. Samsung Card Co., Ltd. Samsung Electronics Co., Ltd. Samsung Securities Co., Ltd. (Cost $31,697,328) Malaysia 5.1% Kuala Lumpur Kepong Bhd. Sime Darby Bhd. SP Setia Bhd. (Cost $13,877,999) Mexico 0.6% Grupo Mexico SAB de CV “B” Grupo Televisa SA (CPO) (Cost $1,374,515) Philippines 2.2% Metropolitan Bank & Trust Co.(Cost $5,486,833) Poland 3.7% Powszechna Kasa Oszczednosci Bank Polski SA(Cost $10,976,743) Russia 3.4% Federal Hydrogenerating Co. Gazprom OAO Magnit OJSC (GDR) REG S Mechel (ADR) (a) Mobile TeleSystems (ADR) (a) NovaTek OAO (GDR) REG S (Cost $9,614,057) South Africa 6.3% African Rainbow Minerals Ltd. Sanlam Ltd. (Cost $17,382,954) Taiwan 12.3% Advanced Semiconductor Engineering, Inc.* Chinatrust Financial Holding Co., Ltd. Chungwha Telecom Co., Ltd. Kinsus Interconnect Technology Corp. Quanta Computer, Inc.* Taishin Financial Holdings Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $34,015,960) Thailand 3.8% Bangkok Bank Public Co., Ltd. CP All PCL PTT Exploration & Production Public Co., Ltd. (Cost $9,896,424) Turkey 2.4% Tupras-Turkiye Petrol Rafinerileri AS Turk Hava Yollari (Cost $7,249,532) Total Common Stocks (Cost $242,615,520) Preferred Stocks 4.6% Brazil Gerdau SA Lojas Americanas SA Metalurgica Gerdau SA Petroleo Brasileiro SA Tele Norte Leste Participacoes SA Ultrapar Participacoes SA Usinas Siderurgicas de Minas Gerais SA “A” Vale SA “A” Total Preferred Stocks (Cost $13,106,775) Securities Lending Collateral 1.8% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $5,151,365) Cash Equivalents 3.1% Central Cash Management Fund, 0.12% (b) (Cost $8,538,094) % of Net Assets Value ($) Total Investment Portfolio (Cost $269,411,754) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $272,079,051.At July 31, 2011, net unrealized depreciationfor all securities based on tax cost was $3,750,135.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,372,439 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,122,574. (a) All or a portion of these securities were on loan.The value of all securities loaned at July 31, 2011 amounted to $5,002,972 which is 1.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CPO: Ordinary Participation Certificate GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At July 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Hang Seng Index HKD 8/30/2011 Currency Abbreviation HKD Hong Kong Dollar At July 31, 2011 the DWS Emerging Markets Equity Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks & Preferred Stocks Financials 41.9 % Energy 17.8 % Materials 10.1 % Information Technology 8.5 % Industrials 6.7 % Telecommunication Services 5.2 % Consumer Staples 4.8 % Consumer Discretionary 4.2 % Utilities 0.8 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common and Preferred Stocks Brazil $ $
